Page not found (error 404)

		
						



State Offices & Courts
State A-Z Topics
State Forms


 


Skip to main content

Resize textA A

Translate this page to: 
                   
                   
                                 
                
                Translation Disabled
            





The Official Website of the Massachusetts Judicial Branch

						        					Massachusetts Court System
    											


Input Search Query
Select an Area to Search




Main Menu


Court Information

Expand Court Information



    About Massachusetts Courts
  
    Courthouses
  
    Supreme Judicial Court
	
Supreme Judicial Court


About the Supreme Judicial Court  
SJC Case Information  
Attorneys & Bar Applicants  
Education Resource Center  
Clerk's Office for the Commonwealth  
Clerk's Office for The County of Suffolk   
Reporter of Decisions  
Board of Bar Examiners   

    Appeals Court
	
Appeals Court


About the Appeals Court  
Appeals Court Case Information  
Appeals Court Justices  
Appeals Court Clerk  
Appeals Court Help Center   

    Trial Court
	
Trial Court


Executive Office of the Trial Court  
Boston Municipal Court Department  
District Court Department  
Housing Court Department  
Juvenile Court Department  
Land Court Department  
Probate & Family Court Department  
Superior Court Department   

    Office of Jury Commissioner
  
    Office of the Commissioner of Probation
  
    Commissions & Committees
  
    Court Management
	
Court Management


Case Statistics & Court Metrics  
Policies & Reports  
Planning & Initiatives  
Record Retention   

    Courthouse Building Projects
   






Self-Help Center

Expand Self-Help Center



    Abuse & Harassment
	
Abuse & Harassment


Abuse Prevention Order vs. Harassment Prevention Order  
Abuse Prevention Orders: Information for Plaintiffs  
Abuse Prevention Orders: Information for Defendants  
Harassment Prevention Orders   

    Civil Appeals
  
    Consumer Protection (93A)
  
    Criminal Law
	
Criminal Law


Understanding the Criminal Court Process  
Your Criminal Record   

    Families, Children & Divorce
	
Families, Children & Divorce


Adoption  
Alimony  
Annulment  
Seeking an Initial Child Custody or Visitation Order  
Changing Your Child Custody or Visitation  
Child Support  
Changing Your Child Support  
Divorce  
Separate Support   

    Guardianship
	
Guardianship


Guardians of Children and Other Non-Parent Caregivers  
Guardianship of Incapacitated Persons   

    Housing
  
    Name Changes
  
    Small Claims
  
    Traffic Tickets & Other Offenses
   






Forms

Expand Forms



Case & Legal Resources

Expand Case & Legal Resources



    Amicus Announcements
  
    Appellate Opinions
  
    Case Information
  
    Judicial & Clerks' Ethics Opinions
	
Judicial & Clerks' Ethics Opinions


Ethics Opinions for Clerks of the Courts   
Judicial Ethics Committee and Opinions   

    Rules of Court
	
Rules of Court


Appeals Court Rules & Standing Orders  
Rules of Appellate Procedure  
Rules of Civil Procedure  
Rules of Criminal Procedure  
Jury Commissioner Regulations  
SJC Rules and Orders   

    Massachusetts Guide to Evidence
  
    Guidelines
  
    Rules of Professional Conduct
  
    Rule Changes & Invitations to Comment
  
    Time Standards & Case Management
   






Jury Information

Expand Jury Information



    Juror Courthouse Information
  
    Trial and Grand Jurors
	
Trial & Grand Jurors


Trial Jurors  
Grand Jurors  
Federal Jurors  
Confidential Juror Questionnaire  
Confidential Financial Questionnaire   

    Delinquent Jurors
	
Delinquent Jurors


Resolving Your Delinquency  
Failure to Appear Postcard  
Notice of Delinquency  
Application for Criminal Complaint  
Arraignment  
Warrant   

    Massachusetts Jury System
	
Massachusetts Jury System


History of the Jury System in Massachusetts  
The Jury System Today  
Source and Summoning of Jurors  
About the Office of Jury Commissioner   

    Forms & Publications
	
Forms & Publications


 

Trial Juror Handbook   
 

Trial Juror Instructions and Information Brochure   
Confidential Juror Questionnaire  
Confidential Financial Questionnaire  
G. L. Chapter 234A


OJC Regulations


OJC Brochures and Posters   

    OJC Videos
  
    FAQs
  
    Public Outreach Program
  
    Contact Us
   



 




Programs

Expand Programs



    Alternative Sentencing
  
    Alternative Dispute Resolution & Mediation
  
    Educational Programs
  
    Interpreter Services
  
    Legal Assistance
  
    Parents & Children
  
    Pilot Programs
  
    Probation Programs
  
    Specialty Courts
  
    Tenancy Preservation Program
   






News & Publications

Expand News & Publications



    Press Releases
	
Press Releases


Press Releases 2013  
Press Releases 2012   

    Office of the Commissioner of Probation Press Releases
	
Office of the Commissioner of Probation Press Releases


Probation Office Press Releases 2013  
Probation Office Press Releases 2012   

    Trial Court News & Updates
   






Job Opportunities

Expand Job Opportunities



    Job Opportunities
	
Job Opportunities


SJC Job Opportunities  
Trial Court and Appeals Court Job Postings  
Court Interpreter Positions  
SJC Law Clerk Applicants  
Appeals Court Law Clerk Applicants  
Internships  
Trial Court Application FAQ   
 






Breadcrumbs
  Massachusetts Court SystemPage not found


Page not found








The page you were trying to view is no longer available at that web address on the Massachusetts Court System website or has been removed.To find a topic, you can:Choose from the topics on this pageEnter a search term in the search boxSelect a topic in the navigation bar or one of its menus at the top of this page



















Self Help Center  Questions about alimony? Need information about small claims filings? Find your answers quickly in the Self-Help Center. 


Courthouse Locator  Select a town or city and get a results page with all of the courthouses that serve the town. Each page provides what you need to find or contact the courthouse. 


Form Finder  Use the Form Finder to lookup a form by category, keyword, or court.            




Complementary Content


Court Services

Respond to Jury Summons


Find a Courthouse

Find a Form

Look Up Court Fees

Search SJC & Appeals Court Dockets


Search SJC & Appeals Court Case Decisions


Search for Appellate Oral Argument Sittings


View SJC Oral Argument Webcasts







Ask a Law Librarian

Get help finding legal resources            


Clerk's Office for Suffolk County



Clerk's Office for the Commonwealth



Reporter of Decisions





© 2014  Commonwealth of Massachusetts. Mass.Gov® is a registered service mark of the Commonwealth of Massachusetts.



Contact Us  
About Massachusetts Courts  
Site Policies  




Escape key will cancel and close this dialog window.






close this box

Tool Name: Baynote, Inc. Recommendations
The information below summarizes privacy policy terms related to content recommendations on Mass.Gov and is excerpted from the full Mass.gov privacy policy.
Purpose: Displays relevant content recommendation based on the site usage pattern of all users of Mass.Gov.   If Personalization is enabled (the default setting), your personal site usage pattern today and on prior visits to Mass.gov will be displayed to you and will also be a factor in determining personalized relevant recommendations for you.   
Data Collected: A random anonymous unique identifier is assigned and tracked for each user of the website.  This identifier is sent to our vendor, Baynote, when you view a page, open a document or click a link on Mass.Gov.   Our vendor then analyzes the specific content that was viewed and provides content recommendations to similar content that you may find useful.  A full description of what data Baynote collects and how it uses this data is available at http://www.baynote.com/baynote-services-privacy-policy/.  Please note that the tool uses persistent cookies.  These cookies will be Mass.gov domain cookies and not Baynote domain cookies.  The cookies will store information related to a userâs Mass.gov Web site usage, including the URL and title of sites recently visited and the random anonymous unique identifier assigned to the user. In general, and as described in more detail in Baynoteâs service privacy policy linked to above, Baynote only uses the personalized information it gathers to provide recommendation services and display past usage for Mass.Gov users and will not share this information with any third parties, including advertisers.   The information collected  will not affect content you may see on sites unaffiliated with Mass.Gov.  
Express Opt Out: If personalization of recommendations based on the content you view is not desired, or you do not wish to display a list of recently viewed Mass.gov pages, you may turn personalization off.  You can do this by using either the switch located below in this privacy policy or an identical switch located directly above the content recommendations and recently viewed content boxes displayed on the Mass.gov site.   Once you turn off personalization, your content recommendations will be based on the overall traffic patterns of all users of Mass.Gov and they will not specifically take into account your own personal usage patterns.   If you turn off personalization, information collected by this Tool that is associated with your content usage will be deleted from your cookies, and no further information about your content usage will be sent to our vendor. 
Disabling personalization will affect both content recommendations and recently viewed page links.  If you turn off personalization, this âoffâ setting will persist as you browse Mass.Gov and during any future sessions.   The opt-out setting is stored in a persistent cookie on your computer.  The setting will remain in effect so long as you use the same computer with the same Internet browser.  If you delete the cookie that contains the opt-out setting or use a different browser or computer, personalization will be enabled and you will need to disable it again on your next visit, if desired.   
For our full privacy policy, please close this window and see the Site Policies or Privacy Policy link in the footer of the page.